DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 12/16/2021.  Claims 1-15 were pending. Claims 1, 13-15 were amended. Claims 11-12 were withdrawn.
Claim Interpretation
3.	In claim 1, the applicants recited “A polishing composition to be used to polish an object to be polishing having a silicon oxide film, the polishing composition comprising....” (Emphasis added). Claim 1 drawn to a composition. A composition claim drawn to what the composition is (i.e. ingredients of the composition), NOT what the composition does. It is noted that the silicon oxide film recited in claim 1 is NOT part of the composition. It is an intended use of the composition. According to the MPEO 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (emphasis added).

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-7, 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Deckner et al. (US 2008/0081023 A1).
Regarding to claim 1, Deckner discloses a polishing composition comprising an abrasive grain (See paragraph 0128-0130), sucrose laurate, sucrose palmitate or sucrose oleate (paragraph 0087, 0096) and a dispersing medium (i.e. solvent paragraph 00100-0103); 
Wherein a pH of the composition is between 3 to 10 (See paragraph 0126-0127; Note: pH = 3 is within applicant’s range of less than 7).


Further evidence reference “Sucrose laurate” via https://echa.europa.eu/registration-dossier/-/registered-dossier/25178/4/8  discloses the logarithmic value (log P) of partition coefficient of sucrose laurate is 1.43. 
Further evidence reference “Sucrose monopalmitate” (aka sucrose palmitate via http://www.thegoodscentscompany.com/data/rw1372641.html  pages 3 discloses the logarithmic value (log P) of partition coefficient of sucrose palmitate is 4.244. 
Further evidence reference “sucrose oleate” via http://www.thegoodscentscompany.com/data/rw1372631.html page 2 discloses the logarithmic value (log P) of partition coefficient of sucrose oleate is 5.34
Therefore, the examiner interprets that Deckner implicitly discloses that the logarithmic value (log P) of partition coefficient for sucrose laurate, sucrose palmitate or sucrose oleate of 1.0 or more.

Regarding to claim 3, Deckner discloses wherein the compound is a surfactant (paragraph 0096).
Regarding to claim 4, Deckner does not discloses any oxidizing agent.  Therefore, Deckner implicitly discloses that the composition does not comprises an oxidizing agent.
Regarding to claim 5, Deckner discloses the compound sucrose laurate, sucrose palmitate or sucrose oleate does not have a sulfur atom (See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/Sucrose-laurate#section=EPA-CPDat-Classification or http://www.thegoodscentscompany.com/data/rw1372641.html or http://www.thegoodscentscompany.com/data/rw1372631.html 
Regarding to claim 6, Deckner discloses the abrasive grain is non-modified silica (paragraph 0129).
Regarding to claim 7, Deckner discloses a pH is 3 (See paragraph 0127; read on applicant’s limitation “pH is 1.5 or more and 3.5 or less”)>
Regarding to claim 14, Deckner discloses the compound is selected from sucrose laurate, sucrose palmitate or sucrose oleate (paragraph 0087, 0096)

7.	Claims 1-2, 4-9, 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mizutani et al. (US 2018/0179417 A1).

Wherein a pH of the composition is between 1.5 or more, preferably or 2.0 or more, or 5.0 or less (See paragraph 012-0125).
Mizutani does not explicitly discloses the logarithmic value (log P) of partition coefficient for salicylic acid. However, the logarithmic value (log P) of partition coefficient for salicylic acid is a property of material. According to the MPEP 2112.01, (Il) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further evidence reference “Salicylic acid” via https://pubchem.ncbi.nlm.nih.gov/compound/Salicylic-acid , pages 8-9 discloses the logarithmic value of partition coefficient of salicylic acid is 2.26 
Therefore, the examiner interprets that Mizutani implicitly disclose that the logarithmic value (log P) of partition coefficient for salicylic acid is 2.26 (read on applicant’s range of 1.0 or more).
Regarding to claim 2, Mizutani discloses to use salicylic acid (paragraph 0122; same compound as recited by applicants). As discussed above, salicylic acid a logarithmic value (Log P) of partition coefficient of 2.26 (Read on applicant’s range of “7.0 or less”).


Regarding to claim 5, Mizutani discloses the salicylic acid does not have a sulfur atom (See evidence reference “Salicylic acid” via https://pubchem.ncbi.nlm.nih.gov/compound/Salicylic-acid , page 1).
Regarding to claim 6, Mizutani discloses the abrasive grain is non-modified silica (abstract, paragraph 0015-0016, 0054-0058).
Regarding to claim 7, Mizutani discloses the pH is 1.5 or more, preferable 2.0 or more, preferably 2.3 or more and 3.5 or less (See paragraph 0124).
Regarding to claim 8, Mizutani discloses the abrasive grain is cation-modified silica (paragraph 0058).
Regarding to claim 9, Mizutani discloses the pH is 5.0 or less, or 4.0 or less, or 3.5 or less (paragraph 0124, within applicant’s range of 3.5 or more and 5.5 or less).
Regarding to claim 13, Mizutani disclose a polishing system comprising an object to be polished having a silicon oxide film (12) (Fig 2 paragraph 0142), a polishing pad (paragraph 0137-0138, 0172) and a polishing composition, wherein a polishing composition comprising an abrasive grain (paragraph 055-0056), salicylic acid (paragraph 0122) and a dispersing medium (i.e. paragraph 01114-0119); 
Wherein a pH of the composition is 1.5 or more, preferably or 2.0 or more, or 5.0 or less (See paragraph 012-0125).

Further evidence reference “Salicylic acid” via https://pubchem.ncbi.nlm.nih.gov/compound/Salicylic-acid , pages 8-9 discloses the logarithmic value of partition coefficient of salicylic acid is 2.26 
Therefore, the examiner interprets that Mizutani implicitly disclose that the logarithmic value (log P) of partition coefficient for salicylic acid is 2.26 (read on applicant’s range of 1.0 or more).
A surface of the object to be polished in brought in contact with the polishing pad and the polishing composition (Fig 2, paragraph 0137-0138, 0172

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2018/0179417 A1) as applied to claims 1-2, 4-9, 13 above, and further in view of Kojima et al. (US 2018/0280283 A1).
Regarding to claim 14-15, Mizutani fails to disclose the compound having a logarithmic value (log P) of partition coefficient of 1.0 or more is selected from the group consisting of sorbitan monocaprylate, dimethyllaurylamine oxide, sucrose laurate, sucrose palmitate, sucrose oleate, and isooctyl palmitate.  However, Mizutani clearly discloses the compound having a logarithmic value (log P) of partition coefficient of 1.0 or more is salicylic acid.  Kojima discloses to use salicylic acid or dimethyllaurylamine oxide (paragraph 0106).  Dimethyllaurylamine oxide has a logarithmic value (log P) of partition coefficient of 4.67 (See evidence via “Lauramine oxide” https://pubchem.ncbi.nlm.nih.gov/compound/Lauramine-oxide page 6; Note “Lauramine oxide” is also known as dimethyllaurylamine oxide).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the .
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-9, 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713